 480DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRoss CountyCommunityActionCommission, Inc.-Head Start ProgramandOhio Association ofPublic School Employees of the American Fed-eration of State,Countyand Municipal Employ-ees, AFL-CIO. Case 9-CA-24141May 31, 1989DECISION AND ORDERBY MEMBERSJOHANSEN, CRACRAFT, ANDHIGGINSOn April 11, 1988, Administrative Law JudgeThomas A. Ricci issued the attached decision. TheRespondent filed exceptions and a supporting brief.The National Labor Relations Board has delegat-ed its authorityin thisproceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief and hasdecided to affirm the judge's rulings,findings, andconclusions'and to adopt the recommended Order'for the followingreasons.We agree with the judge's fording that the Re-spondent violated Section 8(a)(5) and (1) of the Actby failing and refusing to bargain with the Unionas the certified representative of its employees. Inreaching our decision, however, we do not fmd itnecessary to rely on the judge's discussion of theRespondent's ability toengage inmeaningful bar-gaining asthat issue was not timely raised.As the result of an original hearing and a remandhearing inCase 9-RC-14925, the Regional Direc-tor for Region 9 of the Board issued a Decisionand Direction of Election on July18,1986, inwhich he found that the Respondent met the defi-nitionof "employer" under Section 2(2) of the Na-tional LaborRelationsAct and that no "city, stateor federal officials exercise sufficient control overthe Employer's labor relationsso as toprecludemeaningfulnegotiations between the Employer anda representative of its employees." No request forreview of the July 18 decision was filed. Followingan election conducted on October 8, 1986, theUnion was certified on October 16, 1986.On February 11, 1987, the Unionsent aletter tothe executive director of the Ross County HeadStart Program requestingbargaining.On February23, 1987, the Respondent by letter denied the re-quest.On February 27, 1987, the Respondent filed withthe Regional Director a Motion to Dismiss Certifi-cation of Petitioner asserting that its situation wasanalogous toGMN Tri-County Community Action'We have modified the judge's recommended Order to include thenarrow "in anylike or related" remedial orderlanguageCommittee2and that the Regional Director's dis-missalof theGMNpetition required a revocationof the certificationin its case.By order datedMarch 19, 1987, the Regional Director dismissedthe Respondent's motion fording that-the Board'sdiscretionary jurisdiction, rather than statutory ju-risdiction,was involved and concluding that[a]lthough the existence of statutory jurisdic-tionmay be raised atanytime,it iswell set-tled that the issue of discretionary jurisdictionmustbe timely raised.Anchor Tank, Inc.,233NLRB 295 (1977);Pollack Electric Co., Inc.,214 NLRB 970 (1974);AustinDevelopmentalCenter, Inc.,236 NLRB 724 (1978); andNLVCasino Corporation, d/b/a Silver Nugget,' 174NLRB 42 (1969).On April 3, 1987, the Respondent fileda requestfor review of the Regional Director's order deny-ing itsmotion todismiss.On April 21, 1987, the Union made a second re-quest for bargaining.On April 27, 1987, the Regional Director forRegion 9 issued a complaint alleging that the Re-spondent had violated Section 8(a)(5). The Re-spondent filed an answer, admitting in part and de-nying in part the allegations of the complaint.On May 11, 1987, the Board denied the Re-spondent's April 3 request for review, and its re-quest, in the alternative, to reopen the record.On May 21, 1987, the General Counsel filed withthe Board a Motion for Summary Judgment. OnAugust 25, 1987, the Board denied the GeneralCounsel'smotion and,sua sponte,remanded thecase to the Regional Director. The Board directedthe Regional Director to take further evidence onthe Respondent's "tripartiteBoardof Directors" toenable the Board to determine whether the Re-spondent was a Section 2(2) political subdivisionwithin the meaning ofNLRB v. Natural Gas UtilityDistrict of Hawkins County,402 U.S. 600 (1971).As a result of that remand and a hearing, JudgeRicci issued his April 11, 1988 decision, in whichhe rejected the Respondent's contention that theFederalGovernmentexercisescontrolover itslabor relations to the extent that it is unable toengage in meaningful bargainingon behalf of itsemployees, and found that the Respondent violatedSection 8(a)(5) and (1) by refusing to bargain withthe Union. We agree with the conclusion, but donot reach thatrationale.2 Case 9-RC-15033 There the Regional Director found that GMN, aHead Start organization, lacked sufficient control of its labor relations toengage in collective bargaining and declinedjurisdiction underRes-Care,Inc.,280 NLRB 670 (1986).294 NLRB No. 36 ROSS COUNTY COMMUNITY ACTION COMMISSIONThe Respondent's ability toengage in meaningfulbargaining, a question of discretionary jurisdiction,was decided in the Regional Director's Decisionand Direction of Election. The Respondent did notrequest review. The Respondent, thereby, waivedany discretionary jurisdiction issue and its attemptto raise it at this late.stage in the proceedings is un-timely.At the hearing the Respondent specifically stipu-lated that it was not a political subdivision of thecity of Chillicothe, the county of Ross, or the Stateof Ohio, and thereisno assertionthat it is a gov-ernmental agency. I is therefore clear that the Re-spondent is an employer under Section 2(2) of theAct, and subject to the Board's statutory jurisdic-tion.Thus we agree with the judge that the Respond-ent violated Section 8(a)(5) and (1) of the Act byfailing and refusing to bargain with the Union.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, RossCounty Community Action Commission, Inc.-Head Start Program, Chillicothe, Ohio, its officers,agents, successors, and assigns, shall take the actionset forth in the Order as modified.Substitute the following for paragraph 1(b)."(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."Jack Baker, Esq.,for the General Counsel.James H. McCloskey, Esq. (Clemens, Nelson and Associ-ates, Inc.),of Columbus, Ohio, for the Respondent.RankinM. Gibson, Esq.,of Columbus, Ohio, for theCharging Party.DECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge. A hear-ing in thisproceeding was held on 17 November 1987, atChillicothe,Ohio, on complaint of the General CounselagainstRoss County Community Action Commission,Inc.-Head Start Program (the Respondent). The com-plaint issued on 27 April 1987, on a charge filed on 24March 1987 by Ohio Association of Public School Em-ployees of the American Federation of State, County andMunicipalEmployees,AFL-CIO (the Union or theCharging Party). The essential allegation of the com-plaint is that the Respondent violated Section 8(a)(5) oftheAct by unlawfully refusing to bargain with theBoard-certified exclusive representative of its employees.In its answer the Respondent admits all the factual al-legationsof the complaint except one. There is no dis-481pute, therefore, as to the following facts. After a Board-conducted election in which the Union won a majority,the Union was certifiedas regular bargainingagent. TheUnion then asked the Respondent to bargain with it, andthe Respondent refused. Its reason for so refusing to dealwith the Unionconcerningthe conditions of employmentof its employees in the agreed-on appropriate unit is thequestionthat raised theissue to beresolved on the basisof the evidence received in the hearing held on 17 No-vember 1987.It isa contention of the Respondent that the Boarddoes not have, or should not exercise, jurisdiction overthe operation of this Respondent because the controlwhich governmentalagencieshave over its day-to-dayoperationsmakesit impossible for it toengage in mean-ingful negotiationswith the Union of the employees. TheGeneral Counsel and the Charging Party argue to thecontrary.Briefs were filed after the close of the hearing by theGeneral Counsel and the Respondent.On the entire record and from my observation of thewitnesses, I make the following1.JURISDICTIONThe formal papersnameRoss County CommunityAction Commission, Inc. as the Respondent in this case.Actually the real respondent is a subordinate organiza-tionwithin the larger one called the Head Start Pro-gram. The overall organization, an Ohio corporation, isengaged in the business of providing community servicesto low-income, handicapped, preschool children andtheir families in Chillicothe, Ohio. During the 12-monthperiod preceding issuance of the complaint, in the courseof its operations, Head Start Program derived gross reve-nues in excess of $250,000. During the same period itpurchased and received at that location goods and mate-rialsvalued in excess of $50,000 from other enterpriseslocated within the State of Ohio, each of which enter-prise had received the same products, goods, and materi-als directly from points outside the State of Ohio.The Head Start Program employs about 20 employeesand the operation is conducted under the direct supervi-sion of June Acton, the director of Head Start. She su-pervises the employees, she prepares annual budget re-ports which go to the Federal Government before thefunds are appropriated, she makes changes in the wagescales from time to time, etc. Acton was also the solewitness who testified in support of the Respondent's de-fense in this refusal-to-bargain proceeding.Decision here must rest on the principle of law enunci-ated in the Board's decision inRes-Care, Inc.,280 NLRB70 (1986). The Board there established two tests thatmust be met before jurisdiction will be asserted over acommunity action organization that is funded by state orFederal money. The Employer may not be a governmen-tal agency, or a political subdivision of any state, city, orcounty. The parties here stipulated that this Respondent,and its Head Start Program, is "neither a political subdi-vision of the State of Ohio, the County of Ross, or thecity of Chillicothe."With this precise stipulation on therecord, there is no need here to detail the extended testi- 482DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmony offered by the General Counsel to prove that onecritical fact.It is the secondRes-Caretest of jurisdiction that is dis-puted here. And that one is: Because the funds support-ing the operation are supplied by governmentalagenciesof one kind or another, does the immediatemanagementof this Head Start Program have sufficient responsibilityto engage in "meaningful"bargainingwith the Unionabout the conditions of employment of the employees ithires? It is this area of litigation in which no two casescan be exactly alike. How much bargainingis "meaning-ful?"What are the really importantelements in a man'semployment that can be said to decide such a question?Each case must be decided on the pertinent facts that aretruly relevant to the bargaining process between unionand employer. In the light of the record evidence, I findthat this Haed Start Program has sufficient power toengage insuch meaningful bargaining. iThe Respondent, through its sole witness, Acton,placed into evidence 14 documents, totaling 251 pages ofprint.Most of them are publications' issued by govern-mental agenciesconcerning public welfare operationslike this Head Start Program, and mostly funded withgrant money. With the exception of two of these-men-tioned below-none of them bears any relationship to thequestionwhether this precise Respondent is free toengage incollective-bargainingwith the Union. Afteridentifying exactly what these documents are, the wit-ness admitted-clearly and directly-that none of themtouch on the question of labor relations.One of the exhibits is an informationmemorandumissued by the United States Depatment of Health andHumanResources in January 1987. Among the direc-tions is the following statement:Comparability of WagesSec 653. The secretary shall take such action asmay be necessary to assure that persons employedin carrying out programs financed under this subchapter shall not receive compensation at a ratewhich is (1) in excess of the average rate of com-pensation paid in the area where the program is car-ried out to a substantial number of the persons pro-viding substantially comparable services, or inexcess of the average rate of compensation paid to asubstantial number of the persons providing substan-tially comparable services in the area of the person'simmediately preceding employment, whichever ishigher; or (2) less than the minimum wage rate pre-scribed in Section 6(al) of the Fair Labor StandardsAct of 1938.The second part of this statement-that the Fair LaborStandards Act minimum wage must be paid-applies toall employers in this Country, and is certainly no bar to' In hisbrief counsel for the Respondentreliesheavily on two deci-sions involvingother Head Start Programs in cities other than Chilli-cotheThese are no more than preliminaryfindingsmadeby RegionalOffices before those proceedings will be brought to the Board for finalconclusionBoard law or interpretation of this statute is made by theBoard itself,and the appellate courts It is not finalized by the diversifiedopinions of this or thatRegional Directorcollective bargaining.And the first part, which sets aceiling to wages, is no different from any other economicforce which limits an employer's funds to be given to itsemployees. Between the top and bottom there is muchroom for "meaningful" bargaining, as Acton also admit-ted as a witness.Another document, dated 1985, also issued to HeadStart grantees of Federal funds, contains the followingstatement:To provide salary and fringe benfit increases toHead Start personnel. Salary increases which moveHead Start salaries closer to wages paid for compa-rable work in the community shall be made to theextent funds are available. Grantees should use theirown personnel policies, wage scales and wage com-parability studies to access and determine the mostequitable and effective way of distributing wage in-creases among staff. Some grantees may need toprovide relatively greater increases to certain cate-gories of staff or certain individuals in order toachieve a rational salary scale, or to move closer towage comparability. Other grantees, whose wagescales and policies already result in the most appro-priate distribution of salaries among staff, may electto provide an equal percentage increase in salary toall staff. Each grantee is expected to use at least 75percent of its cost-of-living award for salary andfringe benefit increases.In using these funds we urge grantees to considerproviding pay increases, beyond what they wouldotherwise receive, to teaching staff and home visi-tors who have earned a recognized early childhoodcredential, such as a CDA, a degree in early child-hood or State required early childhood permit. Wealso urge grantees to review the fringe benefits theyprovide employees and consider increasing benefitswhere they are inadequate. This would apply espe-cially to medical insurance. Although Federal Reg-ulations do not require specific levels of coverage,we expect all grantees to provide adequate protec-tion to their employees in this important area.Funds in this category may also be used to meetany requirements for increased employee contribu-tions to Social Security, workers' compensation andother legally mandated increases in fringe benefitsand similar employer costs.When the employer is free to use its "own personnelpolicies" to determine "wage scale" and to "determinethe most equitable and effective way of distributing wageincreases among staff," can there be any question butthat it is free to engage in absolute-not just meaning-ful-collective bargaining? I think not.Still another information memorandum from the De-partment of Health and Human Resources reads as fol-lows:Grantees and delegates should use their own per-sonnel policies, wage scale and wage comparabilitystudies to access and determine the most equitableand effective way of distributing wage increases ROSS COUNTY COMMUNITY ACTION COMMISSIONamong staff. Some grantees may need to providerelatively greater increases to certain categories ofstaff or certain individuals in order to achieve a ra-tional salary scale or to move closer to wage com-parability.Other grantees, whose wage scales andpolicies already result in the most appropriate distri-bution of salaries on staff, may elect to provide anequal percentage increase in salary to all staff.In using these funds, we urge grantees to consid-erproviding pay increases, beyond what theywould otherwise receive, to teaching staff and homevisitorswho have earned a recognized early child-hood credential, such as a CDA, a degree in earlyor a state required early childhood permit. We alsourge grantees to reveiw the fringe benefits they pro-vide employees and consider increasing benefitswhere they are inadequate. This would apply espe-cially to health insurance. Although Federal regula-tions do not require specific levels of courage, weexpect all grantees to provide adequate protectionto their employees in this important area.Funds inthis category may also be used to meet any require-ments for increased employer contributions toSocial Security,Workers' Compensation and otherlegallymandated increases in fringe benefits andsimilar employer costs.Ido not deem it nesessary to belabor this matter fur-ther.That the above language leaves the immediate em-ployer,receiving Federal grant funds,to use its own dis-cretion as how and where to give raises, or to improvefringe benefits,isas clearas day. And that matters ofpay and fringe benefits enjoyed go to the heart of thecollective-bargaining process and therefore mean "mean-ingful"bargaining, needs no further comment from me.And finally, that I read the foregoing documents cor-rectly is amply proved by the following testimony ofActon on cross-examination after she had identified eachof the Respondent's exhibits, and after she said not oneof them have anything to do with labor relations. Thefollowing is from her testimony:Q. You do handle the labor relations, do you not?A. Yes, I do.Q. You work with the employees, do you not?A. Yes, I do.Q. You determine what is a reasonable wage inyour opinion when you make up your budget, doyou not? .. .A. Yes, I do.Q. And you take it up with your policy commit-tee, is that right?A. That's true.Q. And then it goes to the budget that you makeup, is that right?A. That's true.Q. And you send that budget to the agency inChicago.A Yes.Q. And they approveit,isthat correct?Withinthe limits of the money they told you could have?A. That is true.483Q. And you make the recommendation, do younot? You tell them what it is that you think thatthey should approve and why. Is that correct?A. I recommend the charges in the application,yes.Q. Andyou recommend the wages that be paidto certain people9A. Yes.Q.Youcan recommend that Jill be paid morethan Elsie or whatever.If you have a good reasonfor that you can recommend that.A. I can justify it, I suppose.Q. Youcan justify it, and you are the profession-al?A. Yes.Q. You knowmore than they do. Is it not a factthat they generally accept your recommendations?Before you answer I am going to ask you, whenthey did not if they did not.A. Concerning a budget, yes they usually goalong with my recommendations.Q. If you had a representative of your employeesinstead of having just your Policy Council and yourBoard of Directors, you had another, you hadsomeone who represented your employees, whowanted to discuss with you these wages. Is thereany reason why you could not do that?A. I could talk to them, yes.Q.And if the two of you agreed just like youcould recommend that to the Policy Council, couldyou not?A. I could recommend it to them.Q. And you could put it in the budget just likeyou always do and send it to the Chicago, couldyou not?A. Yes.Q. And the Chicago has not changed your salaryrecommendations, have they, in the years you havebeen there?A. No.At one point the Federal Goverment authorized a 3-1/2-percent raise inwages.The Respondent reliesstrongly on this as proving it was outsiders who set thewages, not the named Respondent.Again,from Acton'stestimony about the 3-1/2-percent authorization:Q. . . . You were not told this document or anyothers that 3-1/2 percent had to go to wages, itcould go to other places.If your wages were higherthan some others you put it into other programs,could you not?A. Yes.I conclude from all this that the Respondent is free toengage in meaningfulbargainingwith the Union, andthat its refusal to recognize the Union as exclusive repre-sentative of its employees was a violation of Section8(a)(5) of the Act. 484DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDII.THE REMEDYIt having been found that the Respondent has violatedSection 8(a)(5) and(1) of the Act byunlawfully refusingto bargain with the Union,itmust be ordered to ceaseand desist from such conduct,and to bargain on requestwith the Union and, if an understanding is reached, toembody the understanding in a signed agreement. TheRespondent must also be ordered to cease and desistfrom in any other manner violating the statue.III.THE EFFECT OF THE UNFAIR LABOR PRACTICESON COMMERCEThe activities of the Respondent set forth in section I,above, occurring in connection with the operations oftheRespondent described in section I, above have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow of commerce.CONCLUSIONS OF LAW1.RossCountyCommunityActionCommission,Inc.-Head Start Program is an employer engaged incommerce within the meaning of Section 2(6) and (7) ofthe Act.2.OhioAssociation of Public School Employees ofthe American Federation of State,County andMunicipalEmployees,AFL-CIO isa labor oraganization withinthe meaning of Section2(5) of the Act.3.By refusing to bargainwith OhioAssociation ofPublic School Employees of the American Federation ofState,County and Municipal Employees,AFL-CIO theRespondent has violated and is violating Section 8(a)(5)and (1) of the Act.4.The above-described unfair labor pratices affectcommerce within-the meaning of Section2(6) and (7) ofthe Act.On these findings of fact and conclusionsof law andon the entirerecord,I issue the following recommend-ed2ORDERThe Respondent, Ross County Community ActionCommission, Inc.-Head Start Program, Chillicothe,Ohio, its officers, agents, successors, and assigns, shall1.Cease and desist from(a)Refusing to bargain with Ohio Association ofPublic School Employees of the American Federation ofState,County and Municipal Employees, AFL-CIO asthe exclusive bargaining representative of the employeesin the bargaining unit.(b) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them by Section 7 of the Act.2 If no exceptions are filed as provided by Sec. 102 46 of the Board'sRules and Regulations,the findings, conclusions,and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed wavied for all pur-poses.2.Take the following affirmative action necessary toeffectuate the policies of the Act.(a)On request, bargain with the Union as the exclusiverepresentative of the employees in the following appro-priate unit on terms and conditions of employment and,if an understanding is reached, embody such understand-ing in a signed agreement. The appropriate unit is as fol-lows:All full time and regular part time employees em-ployed in the Employer's Head Start Program at itsRoss County, Ohio location, including all teachers,assistant teachers, bus drivers, cooks and janitors,but excluding all office clerical employees and allprofessional employees, guards and supervisors asdefined in the Act.(b) Post at its place of business in Chillicothe, Ohio,copies of the attached notice marked "Appendix."Copies of the notice, on forms provided by theRegionalDirector for Region 9, after being signed by its author-ized representatives, shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tivedays in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by it to ensure that said no-tices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.3 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board "APPENDIXNOTICETo EMPLOYEESPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStates GovernmentThe National Labor Relations Board has found that weviolated the National LaborRelationsAct and has or-dered us to post and abide by this notice.WE WILL NOT refuse to bargain with Ohio Associationof Public School Employees of the American Federationof State, County and Municipal Employees, AFL-CIOas the exclusive representative of the employees in thebargaining unit.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed by Section 7 of the Act.WE WILL, on request, bargain with the Union and putinwriting and sign any agreement reached on terms andconditions of employment for our employees in the bar-gaining unit.The bargainingunit is: ROSS COUNTY COMMUNITY ACTION COMMISSION485All full time and regular part time employees em-professional employees, guards and supervisors asployed in the Employer'sHead Start Program at itsdefined in the Act.Ross County,Ohio location,including all teachers,assistant teachers,bus drivers,cooks and janitors,Ross COUNTY COMMUNITY ACTION COM-but excluding all office clerical employees and allMISSION, INC.-HEAD START PROGRAM